Citation Nr: 0003693	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

To be clarified


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1986.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for pes 
planus, denied his claims for service connection for hearing 
loss, lung, liver, kidney and speech disorders, hypertension, 
polyarteritis, scleroderma, hyperthyroidism, paralysis of the 
upper radicular group, epilepsy and organic brain syndrome, 
and granted him 20 and 10 percent evaluations for cervical 
and lumbar spine disabilities, respectively.  

In October 1996, the Board affirmed the RO's July 1993 
decision on the issues noted above.  Subsequently, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In July 1998, the Court issued 
a decision affirming the Board's October 1996 decision and 
remanding this claim to the Board for adjudication of the 
reasonably raised issue of service connection for tinea 
pedis.


REMAND

In July 1993, the RO denied, in pertinent part, the veteran's 
claim for service for tinea pedis.  In August 1993, the 
veteran's congressman forwarded to the RO a typewritten 
letter signed by the veteran and described as an official 
notice of disagreement.  Therein, the veteran mentioned tinea 
pedis.  His comment in this regard has been construed as a 
separate NOD and thus the initiation of an appeal of the RO's 
July 1993 rating decision denying service connection for 
tinea pedis.  However, since the RO did not issue a Statement 
of the Case in response to the veteran's comment, a Remand is 
necessary so that the veteran may be provided an opportunity 
to perfect his appeal with regard to this claim. 

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following action: 

The RO should furnish the veteran and his 
representative a Statement of the Case, 
which includes regulations pertinent to 
the issue of entitlement to service 
connection for tinea pedis, and afford 
them the usual time to perfect an appeal 
of this denied issue. 

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  If the claim is not granted and the veteran perfects 
his appeal, the case should be returned to the Board in 
accordance with the usual procedures.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




